DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP H0625690) in view of Hirano (US # 4,793,420). With respect to claim 1, the Fukuda reference discloses a combinational weigher (Title) comprising a feeder (2, 3); a plurality of feeding hoppers (5), each of which is configured to hold and discharge objects to be weighed that are conveyed from the feeder; a plurality of weighing hoppers (7), each of which is configured to hold the objects to be weighed that are discharged from one of the plurality of feeding hoppers (5), weigh the objects to determine a weight thereof, and discharge the weighed objects; and a combination calculator (12) configured to select a combination of weighing hoppers, from which to discharge the weighed objects, from among the plurality of weighing hoppers based on weights of the weighed objects, the weights being determined by the plurality of respective weighing hoppers, and a target combination weight (paragraph bridging pp. 4-5); and
a controller (12) configured to control operations of the feeder, the feeding hoppers, and the weighing hoppers, each of the plurality of feeding hoppers is configured to be able to discharge the objects to be weighed in either a first direction or a second direction selectively, and be able to discharge the objects to be weighed in both the first direction and the second direction concurrently (Fig. 1), the plurality of weighing hoppers (7) include: a first weighing hopper configured to hold the objects to be weighed that are discharged from one of the feeding hoppers in the first direction; and a second weighing hopper 
	The Fukuda reference does not disclose that the feeder (3) is driven harder to supply more articles to a feeder hopper (5) when both of the weighing hoppers (7) corresponding to that feeder hopper (5) has been emptied. However it was old and well known to independently control the dispersion feeders for a combinational weigher to supply more articles to the hoppers that most needed it, either by controlling the amplitude, frequency or duration, of the vibration of the feeders, as shown by the example of Hirano (Col. 1, line 34 to col. 2, line 11; Col. 2, ll. 54-57); it would have been obvious to the ordinary practioner to program the controller of Fukuda to independently control the individual feeders to supply more articles to the pair of weighing hoppers that were both empty and thus, obviously, needed more articles than pairs of weighing hoppers where only one of the pairs were empty.
	With respect to claims 2-5, Hirano controls the amplitude, duration, or both of the vibration of the feeders (Col. 2, ll. 54-57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856